

115 S2570 IS: To repeal the funding authorization sunset and the total funding cap for the Essex National Heritage Area.
U.S. Senate
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2570IN THE SENATE OF THE UNITED STATESMarch 19, 2018Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo repeal the funding authorization sunset and the total funding cap for the Essex National
			 Heritage Area.
	
		1.Essex National Heritage Area
 (a)Repeal of funding authorization sunsetSection 507 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is repealed.
 (b)Repeal of total funding capSection 508(a) of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is amended by striking the last sentence.